DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “deflection arrangement configured to accommodate transverse movement” in claim 2. The parallel structure includes “a pivot block and a pivot pin extending through the pivot block for movably mounting the wheel support to the boom mounting bracket;” and
“deflection arrangement” in claims 1, 6 and 11 which includes a pivot block and pivot pin (Paragraph 9)
“biasing arrangement” in claim 6, which includes at least one spring (Paragraph 9).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 and 14 put forth the device further comprising a pivot block and a pin. Claims 1 and 11 put forth the device including a deflection arrangement, which based upon Applicant’s disclosure, includes a pivot block and a pivot pin. As such, the claims put forth two pivot blocks and pivot pins. This structure is not supported by Applicant’s disclosure. As such, claims 5 and 14 are rejected as recitations of new matter.
Claim 9 puts forth the wheel support including the boom mounting bracket and the wheel support yoke. Claim 9 further discloses that the wheel support pivots about the pivot axis. The limitation is a recitation of new matter, as the boom mounting bracket does not appear to pivot about the pivot axis, but is instead secured against rotation, while the wheel support yoke pivots about the boom mounting bracket.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 puts forth the wheel support, which includes the boom mounting bracket, pivoting about the pivot axis. The limitation is unclear, as the boom mounting bracket is secured to the boom. As such, it is not capable of pivoting about the axis. 
Claim 10 is rejected due to dependency from claim 9.
Claim 13 puts forth a sprayer, further comprising, but does not disclose further structure. As such, the metes and bounds of the claim are unclear.
Claim 14 is rejected due to dependency from claim 13.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yocom (US 6,422,483) in view of Mercil (US 6,027,039).
Regarding claim 1, Yocom discloses a self-propelled agricultural sprayer, comprising: 
a chassis (18, 10) having wheels (12, 14, 22) for moving the agricultural sprayer (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The wheels are for moving the sprayer); 
at least one storage container (20) supported by the chassis (18, 10) (Figure 1), the at least one storage container (20) storing a volume of product for delivery to an agricultural field (Column 2, lines 46-50); 
a sprayer boom supported (32, 36a) by the chassis (Figure 1) and defining spray sections (30) for delivering the product to the agricultural field (Column 2, lines 46-50); 
and a deflectable touchdown wheel system (70, 80) connected to the boom (Figure 4) and including: 
a wheel support (Examiner’s Annotated Figure 1) movably mounted to a first spray section (36a) of the spray sections (32, 36a) (Column 4, lines 31-35, The support rotates relative to the boom, along with the remainder of the section); 
a wheel (Examiner’s Annotated Figure 1) supported for rotation in the wheel support and configured to contact a ground surface during touchdown events of the sprayer boom (Column 4, lines 31-35, The wheel is configured to continue moving in the wheel support during a touchdown event, and rotate as the sprayer moves about the terrain); and
a deflection arrangement (72, 36b, 90, 88, 92, 82) positioned at least partially vertically below the first spray section (36a) of the spray sections (32, 36a) (Figure 2B, Element 82 of the deflection arrangement is positioned below section 36a).
However, Yocom fails to disclose that the sprayer is self-propelled, but instead discloses that the sprayer is towed.
Mercil discloses that self-propelled sprayers may be used as an alternative to towed sprayers (Column 1, lines 8-11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yocom with the disclosures of Mercil, providing the sprayer to be self-propelled, as the configurations were known as alternatives before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically transporting of the sprayer for discharge, in a system where the transporting structure is not a critical element.

    PNG
    media_image1.png
    435
    704
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Yocom in view of Mercil discloses the self-propelled agricultural sprayer of claim 1, wherein the deflection arrangement (72, 36b, 90, 88, 92, 82) is configured to accommodate transverse movement of the wheel support relative to a travel direction of the self-propelled agricultural sprayer during the touchdown events (Figure 4, The deflection arrangement provides for the outer portions of the boom to rotate relative to the sprayer boom).
Regarding claim 3, Yocom in view of Mercil discloses the self-propelled agricultural sprayer of claim 2, wherein the wheel support (Examiner’s Annotated Figure 1) comprises a wheel support yoke including a lower yoke body segment with a pair of legs extending on opposite sides of the wheel (Examiner’s Annotated Figure 1, Each leg of the bracket extending from the upper yoke body segment is interpreted as a leg) and an upper yoke body segment (Examiner’s Annotated Figure 1) extending from the lower yoke body segment toward the deflection arrangement (72, 36b, 90, 88, 92, 82) (Examiner’s Annotated Figure 1).
Regarding claim 4, Yocom in view of Mercil discloses the self-propelled agricultural sprayer of claim 3, further comprising a boom mounting bracket (74a, 74b, 78) connected to the first spray section (36a) of the spray sections (32, 36a) (Figures 2b and 6a) and configured to support the wheel support (Column 4, lines 13-16, The bracket receives a pin which supports rotation of the outer portion, including the wheel support).
Regarding claim 5, Yocom in view of Mercil discloses the self-propelled agricultural sprayer of claim 4, wherein the boom mounting bracket (74a, 74b, 78) includes a pivot block (78) and wherein a pivot pin (72) extends through the pivot block (78) to define a pivot axis and for movably mounting the wheel support (Examiner’s Annotated Figure 1) to the boom mounting bracket (74a, 74b, 78) (Column 4, lines 19-21).
Regarding claim 6, Yocom in view of Mercil discloses the self-propelled agricultural sprayer of claim 1, wherein the deflection arrangement (72, 36b, 90, 88, 92, 82) comprises a biasing system (90, 88, 92) arranged to restore the wheel (Examiner’s Annotated Figure 1) from a deflected position to a neutral position (Column 7, lines 47-54, The biasing system is arranged to restore the wheel from a deflected position to a neutral position, relative to section 36c).
Regarding claim 7, Yocom in view of Mercil discloses the self-propelled agricultural sprayer of claim 6, wherein the biasing system (90, 88, 92) comprises at least one spring (88) to restore the wheel from the deflected position to the neutral position (Column 7, lines 47-54, The biasing system is arranged to restore the wheel from a deflected position to a neutral position, relative to section 36c).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yocom in view of Mercil and Sosnowski (US 7,364,096).
Regarding claim 8, Yocom in view of Mercil discloses self-propelled agricultural sprayer of claim 7, but fails to disclose a system wherein the at least one spring includes a pair of springs on opposite sides of the wheel support for restoring the wheel from the deflected position to the neutral position.
Sosnowski discloses a system wherein a pair of springs (72) are on opposite sides of a support (6) (Figure 7, the springs are on the top and bottom of the support) for restoring the support from a deflected to neutral position (Column 8, lines 26-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yocom in view of Mercil with the disclosures of Sosnowski, replacing the pivot (80) of Yocom with that of Sosnowski (Sosnowski, 50), thereby providing a system wherein a pair of springs (Sosnowski, 72) are on opposite sides of the support (Examiner’s Annotated Figure 1) (Sosnowski, Figure 7, the springs are on the top and bottom of the support) for restoring the support from a deflected to neutral position (Sosnowski, Column 8, lines 26-28), in order to ensure reset to a spraying position, as disclosed by Sosnowski (Column 8, lines 60-63).
Regarding claim 9, Yocom discloses a self-propelled agricultural sprayer, comprising: 
a chassis (18, 10) having wheels (12, 14, 22) for moving the agricultural sprayer (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The wheels are for moving the sprayer); 
at least one storage container (20) supported by the chassis (18, 10) (Figure 1), the at least one storage container (20) storing a volume of product for delivery to an agricultural field (Column 2, lines 46-50); 
a sprayer boom (32, 36a) supported by the chassis (Figure 1) and defining spray sections (30) for delivering the product to the agricultural field (Column 2, lines 46-50); 
and a deflectable touchdown wheel system (70, 80) connected to the boom (Figure 4) and including: 
a wheel support including a boom mounting bracket (74a, 74b, 78) and a wheel support yoke (Examiner’s Annotated Figure 1, The term yoke is interpreted to encompass cross pieces, Examiner interprets the combination of the highlighted sections of Annotated Figure 1, 76, and element 36b as a yoke), the boom mounting bracket (74a, 74b,78) coupled with the sprayer boom (32, 36a) and the wheel support yoke movably mounted relative to the boom mounting bracket (Column 4, lines 31-35, The yoke rotates relative to the boom); 
a wheel (Examiner’s Annotated Figure 1) supported for rotation with the wheel support yoke relative to the boom mounting bracket (The wheel is attached to the yoke and will rotate along with it relative to the boom), the wheel configured to contact a ground surface during a touchdown event of the sprayer boom (Column 4, lines 31-35, The wheel is configured to continue moving during a touchdown event, and rotate as the sprayer moves about the terrain); and 
a deflection arrangement (72) between the boom mounting bracket (74a, 74b, 78) and the wheel support yoke (Figure 4), with the deflection arrangement comprising:
a pivot system defining a pivot axis defined by a pivot pin (72) that is arranged parallel to a travel direction of the agricultural sprayer (Figure 2B), wherein the pivot pin (72) supports the wheel support (74a, 74b, 78, 76, Examiner’s Annotated Figure 1, 36b) to pivot about the pivot axis to accommodate transverse movement of the wheel support relative to the travel direction of the self-propelled agricultural sprayer during the touchdown event (Figure 4 and Column 4, lines 31-35, The structure provides for the wheel support to pivot during a touchdown event).
However, Yocom fails to disclose a spring arrangement configured to bias the wheel support from a deflected position during the touchdown event to a neutral position after the touchdown event.
Sosnowski discloses a system wherein a pair of springs (72) are on opposite sides of a pivot pin (66) (Figure 7, the springs are on the top and bottom of the pin) for restoring the support from a deflected to neutral position (Column 8, lines 26-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yocom with the disclosures of Sosnowski, replacing the pivot (72) of Yocom with that of Sosnowski (Sosnowski, 50), thereby providing a system wherein a pair of springs (Sosnowski, 72) are on opposite sides of a pin (66) for restoring the support from a deflected to neutral position (Sosnowski, Column 8, lines 26-28), ), in order to ensure reset to a spraying position, as disclosed by Sosnowski (Column 8, lines 60-63).
Yocom further fails to disclose that the sprayer is self-propelled, but instead discloses that the sprayer is towed.
Mercil discloses that self-propelled sprayers may be used as an alternative to towed sprayers (Column 1, lines 8-11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yocom with the disclosures of Mercil, providing the sprayer to be self-propelled, as the configurations were known as alternatives before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically transporting of the sprayer for discharge, in a system where the propelling means is not a critical element.
Regarding claim 10, Yocom in view of Sosnowski and Mercil discloses the self-propelled agricultural sprayer of claim 9, wherein the wheel support comprises a yoke with a lower yoke segment (Examiner’s Annotated Figure 1) extending below the pivot pin (72) and an upper yoke segment (36b, 76) extending above the pivot pin (Figures 2a and 2b, Element 76 of the upper yoke segment extends above the pivot pin), and wherein the spring arrangement (Sosnowski, 72) includes a pair of springs (Sosnowski, Figure 7, upper and lower springs) configured to push the upper yoke segment (36b) in opposite directions to bias the support from a deflected position during a touchdown event to a neutral position after the touchdown event (Sosnowski, Column 8, lines 26-28, The springs may push the segment up and down).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yocom in view of Sosnowski (US 7,364,096).
Regarding claim 15, Yocom discloses the self-propelled agricultural sprayer of claim 11, but fails to disclose wherein the deflection arrangement comprises a biasing system arranged to restore the wheel from a deflected position to a neutral position.
Sosnowski discloses an improved deflection system wherein a pair of springs (72) are on opposite sides of a pivot pin (66) (Figure 7, the springs are on the top and bottom of the pin) for restoring the support from a deflected to neutral position (Column 8, lines 26-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify improve Yocom with the disclosures of Sosnowski, replacing the pivot (72) of Yocom with that of Sosnowski (Sosnowski, 50), thereby providing a deflection arrangement with a biasing system arranged to restore the wheel from a deflected position to a neutral position, the system including a pair of springs (Sosnowski, 72) on opposite sides of a pin (66) for restoring the support (and wheel) from a deflected to neutral position (Sosnowski, Column 8, lines 26-28), in order to ensure reset to a spraying position, as disclosed by Sosnowski (Column 8, lines 60-63).
Regarding claim 16, Yocom in view of Sosnowski discloses the self-propelled agricultural sprayer of claim 15, wherein the biasing system (Sosnowski, 50) comprises at least one spring (Sosnowski, 72) to restore the wheel from the deflected position to the neutral position (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; As modified, the spring provides for a structure configured to restore the wheel from the deflected to the neutral position).
Regarding claim 17, Yocom in view of Sosnowski discloses the self-propelled agricultural sprayer of claim 16, wherein the at least one spring includes a pair of springs on opposite sides of the wheel support (Sosnowski, Figure 7, the springs are on the top and bottom of the support) for restoring the wheel from the deflected position to the neutral position (Sosnowski, Column 8, lines 26-28). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yocom.
Regarding claim 11, Yocom discloses a deflectable touchdown wheel system connected to a sprayer boom of a self-propelled agricultural sprayer, comprising: 
a boom mounting bracket (74a, 74b, 78, 72) connected to a section (36a) of the boom (32, 36a); 
a wheel support (Examiner’s Annotated Figure 1) movably mounted to the mounting bracket (The wheel support is mounted to the boom mounting bracket by means of section 36b of the deflection arrangement, which allows it to move relative to the boom mounting bracket)
a wheel (Examiner’s Annotated Figure 1) supported for rotation in the wheel support and configured to contact a ground surface during touchdown events of the sprayer boom (Column 4, lines 31-35, The wheel is configured to continue moving in the wheel support during a touchdown event, and rotate as the sprayer moves about the terrain); and
a deflection arrangement (76, 36b) positioned between the boom mounting bracket (74a, 74b, 78, 72) and the wheel support (Examiner’s Annotated Figure 1) and configured to accommodate transverse movement of the wheel support relative to the section of the boom during the touchdown events (Figure 4, The deflection arrangement provides for the wheel support and element 36b of the deflection arrangement to rotate transversely relative to the boom section during touchdown events).
Regarding claim 12, Yocom discloses the self-propelled agricultural sprayer of claim 11, wherein the wheel support (Examiner’s Annotated Figure 1) comprises a wheel support yoke including a lower yoke body segment with a pair of legs extending on opposite sides of the wheel (Examiner’s Annotated Figure 1, Each leg of the bracket extending from the upper yoke body segment is interpreted as a leg) and an upper yoke body segment (Examiner’s Annotated Figure 1) extending from the lower yoke body segment toward the deflection arrangement (76, 36b) (Examiner’s Annotated Figure 1).
Regarding claim 13, Yocom discloses the self-propelled agricultural sprayer of claim 12 further comprising. (The absence of a word after comprising is interpreted to put forth that claim 13 discloses the sprayer of claim 12)
Regarding claim 14, Yocom discloses the self-propelled agricultural sprayer of claim 13, wherein the boom mounting bracket (74a, 74b, 78, 72) includes a pivot block (78) and wherein a pivot pin (72) extends through the pivot block (Figure 2A) to define a pivot axis (The pin defines the transverse rotation axis) and for movably mounting the wheel support (Examiner’s Annotated Figure 1) to the boom mounting bracket (Figure 4, The pin provides for the wheel support and element 36b of the deflection arrangement to rotate transversely relative to the mounting bracket during touchdown events).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-9, 11 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,701,925 in view of Yocom (US 6,422,483) and Mercil (US 6,027,039).
‘925 puts forth limitations that align with the current claims. However, the current claims differ in that they put forth a chassis having wheels for moving the self-propelled agricultural sprayer; 
at least one storage container supported by the chassis, the at least one storage container storing a volume of product for delivery to an agricultural field; 
the sprayer boom supported by the chassis and defining spray sections for delivering the product to the agricultural field.
Yocom discloses an analogous system that includes a chassis (18, 10) having wheels (12, 14, 22) for moving an agricultural sprayer (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The wheels are for moving the sprayer); 
at least one storage container (20) supported by the chassis (18, 10) (Figure 1), the at least one storage container (20) storing a volume of product for delivery to an agricultural field (Column 2, lines 46-50); 
a sprayer boom supported (32, 36a) by the chassis (Figure 1) and defining spray sections (30) for delivering the product to the agricultural field (Column 2, lines 46-50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘925 with the disclosures of Yocom, providing the agricultural sprayer with which the system of ‘925 is used to include a chassis (18, 10) having wheels (12, 14, 22) for moving an agricultural sprayer (The limitation is interpreted as a recitation of intended use, and therefore afforded limited patentable weight; The wheels are for moving the sprayer); 
at least one storage container (20) supported by the chassis (18, 10) (Figure 1), the at least one storage container (20) storing a volume of product for delivery to an agricultural field (Column 2, lines 46-50); 
a sprayer boom supported (32, 36a) by the chassis (Figure 1) and defining spray sections (30) for delivering the product to the agricultural field (Column 2, lines 46-50), as the configurations were known before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically, a sprayer configured to remain stabilized during touchdown events.
The current claims also differ in that they put forth the sprayer being self-propelled.
Mercil discloses that self-propelled sprayers were known before the effective filing date of the claimed invention (Column 1, lines 8-11).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘925 with the disclosures of Mercil, providing the sprayer to be self-propelled, as the configuration was known before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically transporting of the sprayer for discharge.
The claims further differ in that claim 1 puts forth the support mounted to a first section of the spray sections, and the deflection arrangement positioned at least partially vertically below the first spray section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify ‘925 to include the features arranged as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Applicant has disclosed no criticality, as to the claimed limitations.	
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
As to Applicant’s position that the office action fails to provide motivation for the combination of Yocom and Mercil, Mercil puts forth the use of a self-propelled sprayer, as an alternative to a towed sprayer, which is disclosed in Yocom. The prior art devices are analogous in that they are each directed to the same field. As such, a person of ordinary skill in the art would be motivated by Mercil to use a self-propelled sprayer, as an alternative to the towed sprayer advanced by Yocom.
Applicant’s remaining arguments regarding Mercil not including structural elements aside from a self-propelled structure are moot, as Examiner has not cited Mercil for any of the features Applicant references in these arguments. The elements have been highlighted by Yocom, as explained throughout the current action.
As to Applicant’s position that Sosnowski fails to provide motivation for use, Sosnowski is analogous in that it also is concerned with deflectable touchdown systems. Sosnowski puts forth an improved system that includes a spring biasing structure. This improved structure initiates section return to a neutral position, unlike the Yocom system, which only allows for return to a neutral position. One of ordinary skill in the art would have been motivated by the disclosures of Sosnowski to utilize the spring structure of Sosnowski to provide initiated return in the system of Yocom, with the expectation that the boom would return to a neutral position. This is an improvement form the Yocom device, which allows the boom to return to a neutral position, but does not initiate the return.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505. The examiner can normally be reached M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752